On Motion for Rehearing.
Attention is called in the motions for rehearing in these two cases to a statement in the opinion, in each case, that the action taken by the court, on demurrers and exceptions of appellants, is not shown in the judgments. Such action was shown by bills of exceptions in each case. It was not intended by us to hold that the rulings of the court on demurrers and exceptions could not be shown by bills of exceptions, and the assignments referred to were not refused consideration on this ground. What was intended was to call attention to the fact that the only thing necessary to be done to preserve the point and present the question for review here was simply to have the judgment of the court to show the ruling made by the court in such exceptions, without the trouble and labor of the preparation and incorporation in the record of bills of exceptions. Article 2062, McEachin Digest, R.S. 1911. *Page 1173